DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.

	Response to Arguments
Applicant’s arguments, see page 5-8, filed 1/11/2021 with respect to 35 USC §103 rejection of claims 14,16-17,24-26 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments were directed towards the claims as amended. Applicant has amended claims to recite creating a 3D model that corresponds to said reference solid object by adaptation, in terms of depth image and a silhouette image, of said reference solid object with depth images and silhouette images of preexisting 3D models in said library, taking into account a similarity sensitivity threshold, using said preexisting 3D model as an initial 3D model. Applicant argues previously cited references fails to disclose creation of a 3D model in terms of depth image and silhouette images. In response examiner points to newly cited Szeliski that uses a database of 3D curve models to identify models. Currently cited references discloses all argued claim limitations. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing device”, “storage means”, “device for acquiring” in claims 14-17. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 17,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weise et al (US 20030021453 A1), Pu et al (US 20080021882 A1) and Szeliski et al (US 20130156329  A1)

Regarding claim 14, Weise discloses a system for creating three-dimensional models, which comprises a processing device operated by a user ([0067], The scanner system 12 includes a hand-held scanner 14 that is used by the orthodontist or his assistant to acquire three-dimensional information of the dentition and associated anatomical structures of a patient), comprising 
a control unit ([0067], central processing unit, such as a general-purpose computer), 
([0032], memory storing a three-dimensional virtual model of an object, [0089],  The raw scanner data in the form of three-dimensional frames is stored in the main computer memory) , further comprising a
an acquisition device ([0078], electronic imaging device) for acquiring photographic images of a reference solid object ([0078], forms an image of the projection pattern after reflection of the pattern off of the surface of the object), 
said processing device and said acquisition device being mutually connected and in communication ([0078], The scanning system therefore includes a processing subsystem which is used to extract this information and construct a three-dimensional virtual model of the object), and 
wherein said processing device is configured to create a 3D model that corresponds to said reference solid object based on said photographic images of said reference solid object acquired by said acquisition device and saved in said photographic image storage means ([0080], three-dimensional calculations for each image, and registration of frames to each other. The processing unit also performs various registration processes during monitoring scans, including dental appliance registration and, when required, tooth registration.)
wherein said processing device is further configured to search, in said 3D model storage means, for a preexisting 3D model that is similar to said reference solid object within a similarity sensitivity threshold, based on said photographic images of said reference solid object.


([0023], the method for retrieving 3D models), in said 3D model storage means, for a preexisting 3D model that is similar to said reference solid object within a similarity sensitivity threshold ([0051], a threshold value can be determined in advance, if the similarity of a target model to a query model is equal to or greater than this threshold value,), based on said photographic images of said reference solid object ([0027], there is a need on one hand to determine certain parameters to describe the 2D geometric shapes of the slices, and there is a need on the other hand to measure the similarities between these slice sequences in a quantitative way).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify scanner system of Weise to include wherein said processing device is further configured to search, in said 3D model storage means, for a preexisting 3D model that is similar to said reference solid object within a similarity sensitivity threshold, based on said photographic images of said reference solid object as described by Pu.

 The motivation for doing so would have been to retrieving three-dimensional models by transforming a query model and a target model into a set of two-dimensional slice polygons, calculating a similarity between corresponding two-dimensional slices, accumulating all similarities to obtain a total similarity and extracting the target model if the total similarity satisfies a predetermined condition (Pu, [0007]).

Szeliski discloses wherein said processing device is further configured to create a 3D model that corresponds to said reference solid object by adaptation, in terms of depth image and a silhouette image ([0036] visual hull, additional features may be identified and associated from the instances (e.g., curved line features, [0057] It is possible to define a function silh(.gamma.) which generates a silhouette from the parameters) and superimposed upon the 3D visual hull.), of said reference solid object with depth images and silhouette images of preexisting 3D models in said library([0026] Such a database may comprise a dataset of 3D curves derivable from a 3D volumetric model--which is, in turn, derivable from a set of 2D image captures made at various angles and orientations), taking into account a similarity sensitivity threshold, using said preexisting 3D model as an initial 3D model ([0059] it is possible to also include measures on edge similarity as well).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify scanner system of Weise to include wherein said processing device is further configured to create a 3D model that corresponds to said reference solid object by adaptation, in terms of depth image and a silhouette image, of said reference solid object with depth images and silhouette images of preexisting 3D models in said library, taking into account a similarity sensitivity threshold, using said preexisting 3D model as an initial 3D model as described by Szeliski.

 The motivation for doing so would have been for the identification of instances of an object of interest in 2D images by creating a database of 3D curve models of each desired instance and comparing an image of an object of interest against such 3D curve models of instances (Szeliski, [0005]).

Weise, Pu and Szeliski are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Weise, Pu and Szeliski to obtain the invention as specified in claim 14.

Regarding claim 17, Weise discloses wherein said processing device is further configured to save said 3D model that corresponds to said reference solid object in said 3D model storage means ([0072], stored as three-dimensional computer models in computer memory is a library of template dental appliances).

Regarding claim 24, Weise discloses a method for creating three-dimensional models ([0067], The scanner system 12 includes a hand-held scanner 14 that is used by the orthodontist or his assistant to acquire three-dimensional information of the dentition and associated anatomical structures of a patient) including the following steps: 
acquiring photographic images of a reference solid object by way of a photographic image acquisition device ([0078], forms an image of the projection pattern after reflection of the pattern off of the surface of the object),; 
transmitting said photographic images of said reference solid object from said acquisition device to a processing device ([0078], The scanning system therefore includes a processing subsystem which is used to extract this information and construct a three-dimensional virtual model of the object); 

creating a 3D model that corresponds to said reference solid object by adaptation, using said preexisting 3D model as an initial 3D model, by way of said processing device ([0080], three-dimensional calculations for each image, and registration of frames to each other. The processing unit also performs various registration processes during monitoring scans, including dental appliance registration and, when required, tooth registration.); and 
([0032], memory storing a three-dimensional virtual model of an object, [0089],  The raw scanner data in the form of three-dimensional frames is stored in the main computer memory)


Pu discloses searching in a library for a preexisting 3D model ([0023], the method for retrieving 3D models) that is similar to said reference solid object within a similarity sensitivity threshold ([0051], a threshold value can be determined in advance, if the similarity of a target model to a query model is equal to or greater than this threshold value,), based on said photographic images of said reference solid object, by way of said processing device ([0027], there is a need on one hand to determine certain parameters to describe the 2D geometric shapes of the slices, and there is a need on the other hand to measure the similarities between these slice sequences in a quantitative way).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify scanner system of Weise to include searching in a library for a preexisting 3D model that is similar to said reference solid object within a similarity sensitivity threshold, based on said photographic images of said reference solid object, by way of said processing device as described by Pu.



Szeliski discloses wherein said step of searching for said preexisting 3D model that is similar to said reference solid object includes the following steps:  calculating a depth image of said reference solid object, based on two photographic images AL and AR of said reference solid object ([0036] visual hull, additional features may be identified and associated from the instances (e.g., curved line features, [0057] It is possible to define a function silh(.gamma.);  comparing said depth image and a silhouette image of said reference solid object with depth images and silhouette images of preexisting 3D models in said library ([0026] Such a database may comprise a dataset of 3D curves derivable from a 3D volumetric model--which is, in turn, derivable from a set of 2D image captures made at various angles and orientations), taking into account a similarity sensitivity threshold([0059] it is possible to also include measures on edge similarity as well); and  returning an outcome of said comparison step ([0026] particular objects may then be identified within a captured image by the use of the matching techniques)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify scanner system of Weise to include wherein said step of searching for said preexisting 3D model that is similar to said reference solid object includes the following steps:  calculating a depth image of said reference solid object, based on two photographic images AL and AR of said reference solid object;  comparing said depth image and a silhouette image of said reference solid object with depth images and silhouette images of preexisting 

 The motivation for doing so would have been for the identification of instances of an object of interest in 2D images by creating a database of 3D curve models of each desired instance and comparing an image of an object of interest against such 3D curve models of instances (Szeliski, [0005]).

Weise, Pu and Szeliski are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Weise, Pu and Szeliski to obtain the invention as specified in claim 24.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weise et al (US 20030021453 A1), Pu et al (US 20080021882 A1) and Szeliski et al (US 20130156329  A1) in view of Pfister et al (US 20030231175 A1)

Regarding claim 26, Weise discloses wherein said step of creating and saving said 3D model that corresponds to said reference solid object includes the following steps: 


saving said 3D model that corresponds to said reference solid object in said library, comprising texture mapping UV coordinates that are adapted to the texture atlas generated in said step ([0089], the model can be stored in a database, such as the database 320 shown in FIG. 3. Then, the model can be accessed by the inventory management system 344, the inventory robots 346 and/or users of the website 3).

Pfister discloses calculating a normal map by computing the pixel-by-pixel differential, a mask, and a specular map of said reference solid object, based on two pairs of photographic images AO and Al of said reference solid object wherein said photographic images comprise AT, AB, AL and AR photographic images ([0059], We obtain the best results when additional ambient light is used to avoid dark shadows and high contrast in the set of radiance images 164. We avoid specular reflections, by covering all equipment in the scene with a black non-reflective material, e.g., black felt drop-cloths); 
generating a texture atlas of albedo, normal map and mask, based on photographic images AT, AB and AL/AR of said reference solid object, cropping parts of said photographic images AT, AB and AL/AR of said reference solid object by way of UV coordinates of the texture mapping of said preexisting 3D model that is similar to said reference solid object and has been identified in said library ([0113], opacity hulls can be looked at as textures with view-dependent opacity values for every surface point of the object. View dependent opacity can be acquired and warped onto any surface geometry (surface hull) that completely encloses the object)

Weise, Pu, Szeliski and Pfister are combinable because they are from the same field of invention. 



 The motivation for doing so would have been to acquiring and rendering high quality graphical models of physical objects, including objects constructed of highly specular, transparent, or fuzzy materials (Pfister, [0024]).

Therefore, it would have been obvious to combine Weise, Pu, Szeliski and Pfister to obtain the invention as specified in claim 26.

Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2618